UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53




           United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                             Submitted June 19, 2006
                              Decided June 20, 2006

                                      Before

                      Hon. JOHN L. COFFEY, Circuit Judge

                      Hon. FRANK H. EASTERBROOK, Circuit Judge

                      Hon. DIANE S. SYKES, Circuit Judge

No. 05-4764

UNITED STATES OF AMERICA,                    Appeal from the United States District
    Plaintiff-Appellee,                      Court for the Western District of Wisconsin

      v.                                     No. 05-CR-104-S-01

GREGORY MOSLEY,                              John C. Shabaz,
    Defendant-Appellant.                     Judge.


                                    ORDER

       Gregory Mosley pleaded guilty to one count of conspiracy to possess with
intent to distribute heroin. See 21 U.S.C. § 841(a)(1). He was sentenced to 170
months’ imprisonment, within the advisory guidelines range of 151 to 188 months.
Mosley filed a timely notice of appeal, but his attorney now moves to withdraw from
the case because he is unable to discern a nonfrivolous basis for appeal. See Anders
v. California, 386 U.S. 738 (1967). We invited Mosley to respond to his attorney’s
motion, and he has done so. See Circuit Rule 51(b). We confine our review to the
issues raised by counsel’s facially adequate brief and Mosley’s response. See United
States v. Tabb, 125 F.3d 583, 584 (7th Cir. 1997).
No. 05-4764                                                                     Page 2

        Mosley does not suggest that he wants his guilty plea vacated, so counsel
appropriately declines to evaluate a possible challenge to the voluntariness of that
plea or the adequacy of the plea colloquy. See United States v. Knox, 287 F.3d 667,
670-71 (7th Cir. 2002). The only potential issue that counsel identifies is whether it
was error for the district court to reject Mosley’s argument that information
concerning arrests that did not result in conviction should have been excluded in
the presentence report. Mosley had taken the position that the records available to
the probation officer were incomplete and so the information was unreliable, but the
district court explained that arrest information is included in order “to provide the
court with information about contact with law enforcement authorities,” and is
mandated by the Administrative Office of the United States Courts. See The
Presentence Investigation Report for Defendants Sentenced Under the Sentencing
Reform Act of 1984, Publication 107, Probation and Pretrial Services Division,
Administrative Office of the United States Courts at III-24. We agree with counsel
that it would be frivolous to argue on appeal that this was error. Probation officers
are directed to summarize a defendant’s prior arrests not only by the
Administrative Office but also by Federal Rule of Criminal Procedure 32, which
instructs that a “presentence report must [include] the defendant's history and
characteristics, including any prior criminal record.” Fed. R. Crim. P. 32(d)(2)(A)(i).
Mosley presented no rebuttal evidence to suggest that the information was
inaccurate. Even if he had, there is no indication in the record that the sentencing
court actually used the arrest information. Although the sentencing court
acknowledged Mosley’s “numerous prior contacts with the criminal justice system,”
it factored into its guidelines calculations only those arrests resulting in scorable
convictions. See United States v. Carpenter, 406 F.3d 915, 917 (7th Cir. 2005).

       In any event, Mosley is not interested in pressing the potential issue his
counsel identifies. He informs us in his Rule 51(b) response that he “does not agree
with the frivolous issue presented by” counsel, and instead proposes a single
argument of his own: that the indictment must be dismissed because he was denied
a hearing on the question whether “the ‘United States’ has territorial jurisdiction
over the exact location where the alleged ‘laws of the United States’ were violated.”
We have explicitly held that such arguments are frivolous. See United States v.
Banks-Giombetti, 245 F.3d 949, 953 (7th Cir. 2001); United States v. Jones, 983 F.2d
1425, 1428 & n.6 (7th Cir. 1993); United States v. Koliboski, 732 F.2d 1328, 1329-30
(7th Cir. 1984).

      We GRANT the motion to withdraw and DISMISS the appeal.